DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to amendments filed on 07/19/2022. Claims 1 and 10 are currently amended. Claims 19-22 are newly added. Claims 2-4, 7-9, 11-13 and 16-18 are previously canceled. Claims 1, 5, 6, 10, 14, 15, 19-22 are pending for examination.

Response to Arguments
2.	Regarding Claims 1 and 10, applicant argues that the reference Ahn(US 2020/0196161 A1) fails to show “how reducing measurement would impact on evaluation time”. In response to applicant’s argument, examiner stated that she has used ref Kwon (US 2019/0268790 A1) for the “evaluation time/period” limitations and Ref Ahn for the features recited in the “wherein” clause of claim 1, to make obviousness rejection. 
	Again, the applicant stated that Ahn promotes reducing measurement if SSB is reported, but the claim 1 requires “SSB is configured for L1-RSRP reporting” but SSB has not been reported. In response to applicant’s argument, examiner stated that in Ahn SSB is not reported, L-RSRP is reported. See Ahn teaches- in order to reduce the measurement of UE, if an SS block for beam management is reported {from the BS-[0325]}, a method of restricting/limiting a cell ID to be measured; wherein UE is providing L1-RSRP report based on SS block measurement for beam management(see [0323]; [0302]). Hence Ahn teaches UE has configured SS block for L1-RSRP reporting/SS block is configured for L1-RSRP reporting, not the SS block has been reported. Therefore, Examiner maintains her rejection.

	Applicant has added new claims 19-22, have been considered but are moot in view of the new ground of rejection necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.   
4.   Claim 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2019/0268790 A1), further in view of AHN (US 2020/0196161 A1) {patented as US 11082864 B2}.

Regarding claim 1, Kwon teaches a method, comprising:
	receiving, by a processor(1700-Fig. 17A) of an apparatus (UE/ED 1710 or 1610-Fig.17A/16) via a transceiver(1702-Fig. 17A) of the apparatus, downlink (DL) signaling (PDCCH) from a network (1630-Fig. 16) ( [0065], Fig. 2, UE receives { i.e. processing unit 1700-that performs input processing/ operations of UE-see [0169]-via transceiver-see [0170]; Fig. 17A.} downlink channel 220 {PDCCH 222-[0038]} from access node/BS { BS/RAN are in communication with core network 1630 to provide the UE/ED with data/service-see [0166] }.Hence processor of UE receives via transceiver DL signaling from network.); and
	determining, by the processor (processor of UE, determines-[0028]), not to extend (shortest) an evaluation period of radio link monitoring (RLM) responsive to a condition being met (RS#2 does have a QCL relationship with the DMRSs) based on quasi-co-location (QCL) related information provided in at least the DL signaling (PDCCH-[0065]) ( [0028], UE determines a measurement period duration in accordance with period of BFD RS; wherein [0102], measurements made during measurement periods with durations set in accordance with a shortest period of only periodic BFD RSs assessed (i.e. RS#2){UE assesses RS#2s,  the period of RS#2s is twice as long as the period of RS#1s and the measurement periods are determined by the period of RS#2s.} in the evaluation of radio link quality (RLM), when RS#2s does have a QCL relationship with the DMRSs of PDCCH receptions monitored by the UE. Hence UE determines evaluation period of RLM by the shortest period of RS#2 {that is equal to period of RS#1-that is shortest). Also see [0006] & [0009]- UE determines that measures all RSs do not meet/exceed a specified threshold.) (Hence, examiner interprets UE determines shortest evaluation period of RLM as UE determines not to extend evaluation period of RLM, responsive to a condition being met based on QCL related info provided by PDCCH.)
	kwon does not teach wherein the condition comprises a channel state information reference signal (CSI- RS) resource for the RLM being spatially quasi-co-located to synchronization signal blocks (SSBs) configured for a layer 1 reference signal received power (L1-RSRP) reporting.
	However, in an analogous art, AHN teaches wherein the condition comprises a channel state information reference signal (CSI- RS) resource for the RLM being spatially quasi-co-located (QCLed) to synchronization signal blocks (SSBs) (SS block) configured for a layer 1 reference signal received power (L1-RSRP) reporting ( [0339], Spatial QCL with SS block is indicated (or configured) {SS block configured for L1-RSRP reporting-see [0302]} for a CSI-RS resource {CSI-RS for radio link quality (i.e. RLM)-see [0191]; [0197]}; Wherein the SS block QCLed with the corresponding CSI-RS resource. Hence CSI-RS for RLM spatially QCLed to SSB configured for L1-RSRP.). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of AHN and apply them on the teaching of Kwon in order to reduce measurement complexity/ overhead of a UE (AHN; [0323]).

Regarding claim 10, Kwon teaches an apparatus (UE/ED 1710 or 1610-Fig.17A/16), comprising:
	a transceiver (1702-Fig. 17A) which, during operation, wirelessly communicates with a network ( [0170], transceiver 1702 receives signals wirelessly- from network via BS-see Fig. 17A; [0166].), the transceiver (1702-Fig. 17A) comprising a plurality of receiver antennas and a plurality of transmitter antennas ([0170], a transceiver 1702 is implemented using at least one transmitter(s) {transmit antennas-see [0179]} and at least one receiver(s) {receive antennas-see [0179]}.); and
	a processor (1700-Fig. 17A) coupled to the transceiver (1702-Fig. 17A) (Fig. 8-835) (see Fig. 17A) such that, during operation, the processor performs operations comprising ([0170]; processing unit performs operations.):
	receiving, via the transceiver (1702-Fig. 17A), downlink (DL) signaling (PDCCH) from a network (1630-Fig. 16) ( [0065], Fig. 2, UE receives{ i.e. processing unit 1700 -that performs input processing/ operations of UE-[0169]-via transceiver-see [0170]; Fig. 17A.} downlink channel 220 {PDCCH 222-[0038]} from access node/BS { BS/RAN are in communication with core network 1630 to provide the UE/ED with data/service-see [0166] }.Hence UE receives via transceiver DL signaling from network.); and
	determining not to extend (shortest) an evaluation period of radio link monitoring (RLM) responsive to a condition being met (RS#2 does have a QCL relationship with the DMRSs) based on quasi-co-location (QCL) related information provided in at least the DL signaling (PDCCH-[0065]) ([0028], UE determines a measurement period duration in accordance with period of BFD RS; wherein [0102], measurements made during measurement periods with durations set in accordance with a shortest period of only periodic BFD RSs assessed (i.e. RS#2){UE assesses RS#2s,  the period of RS#2s is twice as long as the period of RS#1s and the measurement periods are determined by the period of RS#2s.} in the evaluation of radio link quality (RLM), When RS#2s does have a QCL relationship with the DMRSs of PDCCH receptions monitored by the UE. Hence UE determines evaluation period of RLM by the shortest period of RS#2 {that is equal to period of RS#1-that is shortest). Also see [0006] & [0009]- UE determines that measures all RSs do not meet/exceed a specified threshold.) (Hence, examiner interprets UE determines shortest evaluation period of RLM as UE determines not to extend evaluation period of RLM, responsive to a condition being met based on QCL related info provided by PDCCH.)
	Kwon does not teach wherein the condition comprises a channel state information reference signal (CSI- RS) resource for the RLM being spatially quasi-co-located to synchronization signal blocks (SSBs) configured for a layer 1 reference signal received power (L1-RSRP) reporting.
	However, in an analogous art, AHN teaches wherein the condition comprises a channel state information reference signal (CSI- RS) resource for the RLM being spatially quasi-co-located (QCLed) to synchronization signal blocks (SSBs) (SS block) configured for a layer 1 reference signal received power (L1-RSRP) reporting ( [0339], Spatial QCL with SS block is indicated (or configured) {SS block configured for L1-RSRP reporting-see [0302]} for a CSI-RS resource {CSI-RS for radio link quality (i.e. RLM)-see [0191]; [0197]}; Wherein the SS block QCLed with the corresponding CSI-RS resource. Hence CSI-RS for RLM spatially QCLed to SSB configured for L1-RSRP.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of AHN and apply them on the teaching of Kwon in order to reduce measurement complexity/ overhead of a UE (AHN; [0323]).
5.   Claim 5, 6, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2019/0268790 A1) and in view of AHN (US 2020/0196161 A1) {patented as US 11082864 B2}, further in view of Karjalainen (US 2020/0336194 A1).

Regarding claim 5 and 14, Kwon-AHN does not teach wherein the condition further comprises the CSI-RS for the RLM being time-division multiplexed to the CSI-RS resources configured for the L1-RSRP reporting or the SSBs configured for the L1-RSRP reporting according to the QCL related information provided in at least the DL signaling.
	However, in an analogous art, Karjalainen teaches wherein the condition further comprises the CSI-RS for the RLM being time-division multiplexed ([0039]; SSB and CSI-RS are time multiplexed.) to the CSI-RS resources configured for the L1-RSRP reporting or the SSBs configured for the L1-RSRP reporting according to the QCL related information provided in at least the DL signaling ([0088]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Karjalainen and apply them on the teaching of Kwon -AHN to provide significant improvement in wireless performance, which may include new levels of data rate, latency, reliability, and security (Karjalainen; [0004]).

Regarding claim 6 and 15, Kwon -AHN do not teach wherein the condition further comprises all CSI-RS resources being mutually time-division multiplexed.
	However, in an analogous art, Karjalainen teaches wherein the condition further comprises all CSI-RS resources being mutually time-division multiplexed ([0039], a set of (one or more) CSI-RSI resources (e.g., time-frequency resources).).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Karjalainen and apply them on the teaching of Kwon -AHN to provide significant improvement in wireless performance, which may include new levels of data rate, latency, reliability, and security (Karjalainen; [0004]).

6.   Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2019/0268790 A1), further in view of AHN (US 2020/0196161 A1) {patented as US 11082864 B2}, further in view of Lee (US 2019/0356439 A1).

Regarding claim 19 and 21, Kwon-AHN does not teach further comprising: verifying whether an associated transmission configuration indication (TCI) state identification (ID) in a TCI table is used by one or more other tasks other than the RLM.
	However, in an analogous art, Lee teaches further comprising: verifying whether an associated transmission configuration indication (TCI) state identification (ID) (index) in a TCI table (table 12) is used by one or more other tasks other than the RLM ([0241], if TCI index=2 in Table 12, the UE determines that the PDSCH is transmitted by a DL beam linked to CSI-RS #5 {i.e. that is other task}. Hence TCI index in TCI table is used by other task, that is other than RLM.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lee and apply them on the teaching of Kwon -AHN to provide method of designing a channel state information-reference signal (CSI-RS) for beam management in a wireless communication system (Lee; [0023]).

Regarding claim 20 and 22, Kwon-AHN does not teach further comprising: verifying whether an associated reference signal (RS) in a configured transmission configuration indication (TCI) state identification (ID) is configured for one or more other tasks.
	However, in an analogous art, Lee teaches further comprising: verifying whether an associated reference signal (RS)(CSI-RS) in a configured transmission configuration indication (TCI) state identification (ID)(index) is configured for one or more other tasks ([02 41], UE determines that a PDSCH is transmitted by a DL beam linked to a specific port of a CSI-RS {i.e. that is other task} according to a TCI index. Hence CSI-RS in TCI index is configured for other task.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to take the teaching of Lee and apply them on the teaching of Kwon -AHN to provide method of designing a channel state information-reference signal (CSI-RS) for beam management in a wireless communication system (Lee; [0023]).

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHEDI S ALEY whose telephone number is (571)270-0439. The examiner can normally be reached Mon, Thus, Fri: 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey M Rutkowski can be reached on 571-270-01215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEHEDI S ALEY/Examiner, Art Unit 2415                                                                                                                                                                                                        
/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415